UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-2379



BELDEV ENAND,

                                             Plaintiff - Appellant,

          versus


M. ABRAHAM AHMAD,

                                              Defendant - Appellee,

          and

AHMAD & HIMALFARB,

                                                            Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge;
Frank A. Kaufman, Senior District Judge. (CA-96-3471-K)


Submitted:   February 12, 1998          Decided:     February 24, 1998


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Beldev Enand, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief in his civil action. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court.* Enand v. Ahmad,
No. CA-96-3471-K (D. Md. Aug. 7, 1997). We also deny Appellant's

motion for appointment of counsel. We dispense with oral argument
because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




     *
       To the extent Appellant appeals the district court's mar-
ginal order denying his motion to reconsider, we also deny relief.

                                2